926 F.2d 1215
288 U.S.App.D.C. 342, 66 Ed. Law Rep. 544,6 Indiv.Empl.Rts.Cas.  416
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.AMERICAN FEDERATION OF GOVERNMENT EMPLOYEES, AFL-CIO, etal., Appellant,v.Ted SANDERS, Acting Secretary of the Department ofEducation, Appellee.
No. 89-5395.
United States Court of Appeals, District of Columbia Circuit.
March 15, 1991.

Civil Action No. 89-00775;  Joyce Hens Green, J.
D.D.C., 109 B.R. 527
AFFIRMED IN PART, VACATED AND REMANDED IN PART.
Before BUCKLEY, STEPHEN F. WILLIAMS and CLARENCE THOMAS, Circuit Judges.

JUDGMENT

1
Following NTEU v. Yeutter, 918 F.2d 968 (D.C.Cir.1990), we summarily affirm the district court's judgment as it pertains to the constitutionality of random testing of motor vehicle operators whose duties include transporting passengers.  We vacate the district court judgment in all other respects and remand the case for reconsideration consistent with Yeutter.


2
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).